              Case 2:21-cr-00035-JAM Document 50 Filed 08/13/21 Page 1 of 4


 1   KELLY BABINEAU (CA State Bar #190418)
 2
     The Law Office of Kelly Babineau
     901 H Street, Suite 203
 3   Sacramento, CA 95814
     Tel:(916) 442-4948
 4
     Fax: (916) 492-2909
 5   kbabineau@klblawoffice.net
 6
     Attorney for DEDRICK BLOUNT
 7

 8

 9                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA, ) No. 2:21-CR-0035JAM
                      Plaintiff,       )
12                                     ) STIPULATION AND ORDER TO
           v.                          ) CONTINUE STATUS CONFERENCE
13
                                       ) AND EXCLUDE TIME
14                                     )
                                       )
15
     DEDRICK BLOUNT, and               ) Date: October 19, 2021
16   FRANK HOWARD GOWANS, Jr.          ) Time: 9:15 a.m
                      Defendant.       ) Judge: Hon. John A. Mendez
17
     __________________________________)
18
                                         STIPULATION
19

20      By previous order, this matter was set a status conference on August 17, 2021. By

21   this stipulation, the parties request to continue the status conference on
22
     August 17, 2021, to October 19, 2021, and to exclude time between August 17,
23

24   2021 and October 19, 2021, under Local Code T4.

25
        The parties first acknowledge the extraordinary global events since March 2020 and
26

27   the General Orders issued by the Chief Judge of this District in response to those events.
28
     On May 13, 2020, for the Chief Judge of this District issued General Order 618, which


                                                -1-
              Case 2:21-cr-00035-JAM Document 50 Filed 08/13/21 Page 2 of 4


 1   suspends all jury trials in the Eastern District of California “until further notice.” Further,
 2
     pursuant to General Order 611, the Chief Judge’s declaration of judicial emergency under
 3
     18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020
 4

 5   continuing this Court’s judicial emergency, this Court has allowed district judges to
 6
     continue all criminal matters to a date after May 2, 2021.1 This and previous General
 7
     Orders, as well as the declarations of judicial emergency, were entered to address public
 8

 9   health concerns related to COVID-19.

10      1. The parties agree and stipulate, and request that the Court find the following:
11
               a. The government has provided approximately 1300 pages of discovery
12

13
                   associated with this case, which includes reports, photographs and other

14                 documents, as well as multiple recordings. All of this discovery has been
15
                   either produced directly to counsel and / or made available for inspection
16
                   and copying.
17

18             b. The Indictment in this case was returned on February 11, 2021 (ECF 1.)
19             c. Defendant Frank Gowens was arraigned on March 5, 2021 (ECF 11) and
20
                   Defendant Dedric Blount was arraigned on April 15, 2021 (ECF 27.)
21

22
               d. The government and defense counsel have engaged in ongoing plea

23                 negotiations.
24
               e. Counsel for the defendants desire additional time to finish review of the
25

26
        1 A judge “may order case-by-case exceptions” at the discretion of that judge “or upon
27
     the request of counsel, after consultation with counsel and the Clerk of the Court to the
28   extent such an order will impact court staff and operations.” General Order 618, ¶ 7 (E.D.
     Cal. May 13, 2020).


                                                   -2-
             Case 2:21-cr-00035-JAM Document 50 Filed 08/13/21 Page 3 of 4


 1               discovery, investigation, consultation with their clients, and finish
 2
                 negotiating a possible resolution. All parties believe a resolution is possible
 3
                 and are working towards that.
 4

 5           f. Counsel for defendant believes that failure to grant the above-requested
 6
                 continuance would deny counsel the reasonable time necessary for effective
 7
                 preparation, taking into account the exercise of due diligence.
 8

 9           g. The government does not object to the continuance.

10           h. Based upon the above-stated facts, the ends of justice served by continuing
11
                 the case as requested outweigh the interest of the public and the defendant
12

13
                 in a trial within the original date prescribed by the Speedy Trial Act.

14           i. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. §
15
                 3161, et seq., within which trial must commence, the time period of August
16
                 17, 2021 to October 19, 2021, inclusive, is deemed excludable pursuant to
17

18               18 U.S.C.§ 3161(h)(7)(A), B(iv), Local Code T4, because it results from a
19               continuance granted by the Court at defendants’ request on the basis of the
20
                 Court’s finding that the ends of justice served by taking such action
21

22
                 outweigh the best interest of the public and the defendant in a speedy trial.

23
       2. Nothing in this stipulation and order shall preclude a finding that other provision
24

25        of the Speedy Trial Act dictate that additional time periods are excludable from the
26
          period within which a trial must commence.
27
     IT IS SO STIPULATED.
28




                                               -3-
             Case 2:21-cr-00035-JAM Document 50 Filed 08/13/21 Page 4 of 4


 1

 2
                                               Respectfully submitted,
 3
     Dated: August 12, 2021                    PHILLIP A. TALBERT
 4
                                               Acting United States Attorney
 5
                                               /s/ JASON HITT
 6
                                               JASON HITT
 7                                             Assistant United States Attorney
 8

 9   Dated: August 12, 2021                    /s/ KELLY BABINEAU
                                               KELLY BABINEAU
10                                             Attorney for DEDRICK BLOUNT
11

12   Dated: August 12, 2021                    /s/ DAVID FISCHER
13
                                               DAVID FISCHER
                                               Attorney for FRANK GOWENS
14

15

16
                               FINDINGS AND ORDER
17
     IT IS SO FOUND AND ORDERED this 12th day of August, 2021.
18

19                                    /s/ John A. Mendez
20
                                      THE HONORABLE JOHN A. MENDEZ
                                      UNITED STATES DISTRICT COURT JUDGE
21

22

23

24

25

26

27

28




                                         -4-
